                                                  Notice Recipients
District/Off: 0209−1                      User: saetta                     Date Created: 10/15/2018
Case: 1−18−12113−MJK                      Form ID: defyBK2                 Total: 2


Recipients of Notice of Electronic Filing:
aty         Peter D. Grubea         grubealaw@hotmail.com
                                                                                                      TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          April D. Chapman      64 Richlawn Avenue       Buffalo, NY 14215−2136
                                                                                                      TOTAL: 1




          Case 1-18-12113-MJK, Doc 7-1, Filed 10/15/18, Entered 10/15/18 09:46:07,
                Description: BK Case Opening Defy2: Notice Recipients, Page 1 of 1
